This proceeding, pursuant to article 78 of the Civil Practice Act, to review a determination of the Board of Appeals on Zoning of the City of New Rochelle, has been transferred to this court (Civ. Prac. Act, § 1296). The determination sought to be reviewed granted respondent Mambrino permission, on an appeal from a denial thereof by the local building official, to erect six-story, multifamily dwellings on a parcel of property located partly in a district permitting multifamily dwellings of not more than two and one-half stories and partly in a district permitting single-family residences only. Determination unanimously confirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.